Citation Nr: 9900504	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  97-19 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from August 1988 to March 
1996.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a June 1996 rating decision, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied service connection for a back 
disorder diagnosed as Grade I spondylolisthesis of S1 on S2 
lumbarization and spina bifida of S1.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that his back disability, diagnosed as 
spina bifida occulta of S1 with transitional vertebra at S1 
associated with bilateral spondylosis and Grade I 
spondylolisthesis of S1 and S2, was aggravated during active 
military service.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellant's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence warrants service 
connection for spondylolisthesis.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellants claim has been developed.

2.  During active service, the appellant developed Grade I 
spondylolisthesis, which is considered an acquired disorder 
superimposed on congenital or developmental defects of spina 
bifida occulta of S1 and bilateral spondylolysis.


CONCLUSION OF LAW

Spondylolisthesis was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131 and 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellants 
claim for entitlement to service connection for a back 
disorder is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim which 
is plausible.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Furthermore, the evidence is sufficient to decide 
the case.  The Board accordingly finds the duty to assist 
him, mandated by 38 U.S.C.A. § 5107, has been satisfied.

During his appearance before the RO in April 1997, the 
appellant testified to the initial onset of back pain in 
approximately October 1989 while assigned to his first duty 
station.  He described the initial onset of pain as similar 
to a little dull nag which was treated Motrin.  He did 
not recall any specific injury to the back, and he denied any 
back pain during his period of basic training and advanced 
infantry training.  While performing his duties as a 
helicopter mechanic, which involved significant amounts of 
climbing and walking, his back disability progressively 
worsened to the point that he was unable to keep pace on 
physical training.  He was given a profile for his back 
disability and he was told that he had a birth defect, 
described as bones rubbing together, which was permanently 
aggravated by service.  Following service, a civilian doctor 
told him that he should consider a surgical procedure which 
would fuse two of his vertebrae together.  The appellant was 
of the opinion that his pre- existing back disorder was 
aggravated beyond the natural progression of his condition.

Service connection is established by evidence of 1) a current 
disability as provided by a medical diagnosis; 2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and 3) a nexus, or link, between the in- 
service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet.App. 465 (1994); Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  Where there is an approximate balance 
of positive and negative evidence regarding the merits of a 
claim, the appellant is entitled a favorable determination 
based upon the benefit of doubt.  38 U.S.C.A. § 5107(b) (West 
1991).

As to the second Caluza requirement of the incurrence of a 
disease or injury during service, the Board notes that a 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service.  Congenital or developmental defects may not be 
service- connected because they are not considered 
injuries under VA law and regulations.  38 C.F.R. 
§ 3.303(c) (1998).  However, congenital or development 
defects may be service- connectable where a superimposed 
injury occurs during, or as a result of, active service.  VA 
O.G.C. Prec. Op. No. 82-90 (July 18, 1990).

On enlistment examination, dated in November 1987, the 
appellant denied complaint of recurrent back pain.  
Physical examination indicated a normal clinical evaluation 
of the spine and other musculoskeletal.  In September 
1989, the appellant first complained of constant back pain of 
five months duration.  X- ray examination, dated in September 
1989, revealed mild dextro- scoliosis of the thoracic spine, 
possibly positional or functional rather than structural, but 
was otherwise normal.  Thereafter, service medical records 
are replete with treatment for complaint of chronic low back 
pain.  He underwent numerous x- ray examinations which 
indicated some narrowing of the disc space at L4- L5, and 
some questionable findings of spondylolisthesis of L6- S1.  
In June 1995, magnetic resonance imaging and x- ray 
examination indicated a definitive diagnosis of spina bifida 
occulta of S1 with transitional vertebra at S1 associated 
with bilateral spondylosis and Grade I spondylolisthesis of 
S1 and S2.  Thereafter, the appellant was assigned a medical 
profile (PULHES) indicative of a lower back disability which 
required medical restrictions, and was considered as a 
disqualifying level of disability for active service during 
times of peace.

VA general medical examination, dated in June 1996, was 
significant for the appellants complaint of progressive low 
back pain since 1989.  X- ray examination was interpreted as 
showing a normal lumbosacral spine with incidental finding of 
incomplete fusion of spinous process of S1.

By letter dated November 1998, Nikita Tregubov, M.D., who is 
a Senior Medical Consultant for the American Legion, gave her 
opinion that the appellants back disorder, diagnosed as 
Grade I spondylolisthesis of S1 and S2 as well as 
lumbarization of spina bifida of S1, was considered a 
congenital disorder.  Based upon her review of the claims 
folder, she opined that the appellants complaints of 
increased back pain during service were not within what would 
be considered the natural progress of the condition.  
Accordingly, it was her impression that the reported symptoms 
during service constituted aggravation of the back disability 
beyond the normal progression of the condition.

Spina bifida occulta is a congenital cleft of the spinal 
column.  DORLANDS ILLUSTRATED MEDICAL DICTIONARY 1557 (28th 
ed. 1994); see generally Firek v. Derwinski, 3 Vet.App. 145, 
147 (1992).  Spondylolysis is a condition marked by 
congenital flattening of the vertebral bodies, lack of 
development of the vertebral arch and separation of the pars 
interarticularis.  See DORLANDS at 1563; see generally Smith 
v. Derwinski, 1 Vet.App. 235, 236 (1992). 

In this case, service medical records show the onset of back 
pain while the appellant served as a helicopter mechanic 
during service.  This in- service occupation involved 
significant amounts of walking and climbing, and undoubtedly 
involved frequent bending and lifting.  Significantly, in- 
service physical and x- ray examination did not definitively 
detect spondylolisthesis until June 1995, which is 
approximately seven years after his induction into active 
service.  Prior to this time, x-rays had shown only 
congenital defects of the lower back, not an acquired 
disorder such as spondylolisthesis.  A medical opinion of 
record indicates that the appellants congenital back 
condition was aggravated in service.  

Based upon the above- mentioned evidence, and in light of the 
lack of evidence to the contrary, the Board concludes that 
service connection for Grade I spondylolisthesis, which may 
be considered an acquired disorder superimposed on congenital 
or developmental defects of spina bifida occulta of S1 and 
bilateral spondylolysis, is warranted.  See Hanson v. 
Derwinski, 1 Vet.App. 512 (1991) (an appellant is entitled to 
service connection where he submits supportable medical 
opinion of an etiological relationship that is unrebutted by 
other medical opinion of record).


ORDER

Service connection for spondylolisthesis is granted.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
